Case 2:18-cv-01310-I\/|RH Document 33 Filed 11/29/18 Page 1 of 18

|N THE UN|TED STATES D|STR|CT COURT
FOR THE WESTERN D|STR|CT OF PENNSYLVAN|A

l\/l|Cl-IAEL FLOOD, JR. and ALEC|A C|V|L ACT|ON NO. 2:18-cv-1310
FLOOD, individually and as Parents and
Natural Guardians of T.F., a minor

P|aintiffs, Honorable l\/lark R. Hornak, J.
v.

GEORGE VlLLEGAS, JR. and PAl\/|
V|LLEGAS, individually and as Parents
and Natural Guardians of l\/lEGAN
VlLLEGAS, DAVlD and CHRlSTY
SHERK, individually and as Parents and
Natural Guardians of K.S., a minor;
DAVlD and CHRlST|NE SEAl\/lAN,
individually and as Parents and Natural
Guardians of C.S., a minor; CRlS and
Kl|\/lBERLY SALANCY, individually and
as Parents and Natura| Guardians of
E.S., a minor; DAVlD and LYNN RE|NA,
individually and as Parents and Natural
Guardians of H.R., a minor; SENECA
VALLEY SCHOOL D|STR|CT; BUTLER
COUNTY D|STR|CT ATTORNEY’S
OFFlCE; and BUTLER COUNTY,
PENNSYLVAN|A

Defendants

BR|EF |N SUPPORT OF DEFENDANT, SENECA VALLEY SCHOOL D|STR|CT’S
MOTION TO D|SIV||SS PURSUANT TO FED.R.C|V.P. 12(B)(6)

Defendant, Seneca Valley Schoo| District (“Seneca Valley”), submits this Brief
in Support of its l\/lotion to Dismiss P|aintiffs’ Comp|aint pursuant to Ru|e 12(b)(6) of
the Federa| Rules of Civil Procedure for failure to state claims upon Which relief may

be granted

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 2 of 18

l. Preliminary Statement

This lawsuit involves accusations made by several adolescent girls that a male
peer, T.F., committed sexual assault on two separate occasions, first at a municipal
pool in July 2017 and subsequently at a private residence in l\/larch 2018. On both
occasions, the allegations Were communicated to Seneca Valley school personnel
Who immediately reported them via Childline for investigation by appropriate
authorities1 The girls’ accusations Were investigated by local law enforcement
authorities and the Butler County Alliance for Children and resulted in juvenile
proceedings initiated by the District Attorney for Butler County. Seneca Valley did not
participate in the investigations or the decisions to file charges. According to
Plaintiffs’ Complaint, the female accusers eventually recanted their accusations
resulting in the termination of the juvenile proceedings

P|aintiffs’ Complaint purports to present claims against Seneca Valley for
denial of equal protection of the law as provided by the 14th Amendment to the United
States Constitution and gender discrimination in violation of Title lX, 20 U.S.C. §
1681. These claims are premised upon the argument that T.F.’s constitutional and
statutory rights Were violated by the inaction of Seneca Valley to discipline the female
accusers or to othen/vise “mark” their academic records As discussed herein, the
Complaint fails to contain facts that, if accepted as true, are sufficient to state

plausible claims against Seneca Valley.

 

1 Childline is part of a mandated statewide child protective services program designed to accept
reports concerning child abuse and general child Well-being concerns for referrals to appropriate
investigating authorities Pursuant to Pennsylvania’s Child Protective Services LaW, school employees
are mandated reporters of alleged child-on~child sexual assault _S_ee 23 Pa.C.S.A. § 6304(f)(1)(C) and
§6311(a)(4). l\/landated reporters Who fail to make reports required by the statute are subject to
criminal charges Further, the statute provides immunity from civil and criminal liability for reports
made in good faith. 23 Pa.C.S.A. § 6318.

TADl\/|S;5063036-1 032545-185107 2

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 3 of 18

ll. Factual Summary

According to the Complaint, T.F. Was employed as a lifeguard at the
Zelienople Community Pool in Butler County, Pennsylvania. Plaintiffs allege that in
July 2017, Defendants, l\/legan Villegas and a female minor, K.S. conspired to falsely
accuse T.F. of sexually assaulting K.S., resulting in T.F. being fired as a lifeguard at
the pool. ln October 2017, the accusation of sexual assault Was reported to Seneca
Valley personnel, Who, as required by Pennsylvania law, reported the accusation via
Childline for investigation by other, appropriate authorities ln November 2018,
juvenile delinquency proceedings Were initiated by the Butler County District
Attorney's Office. ln January 2018, Plaintiffs agreed to a Consent Decree by Which
T.F. Was assigned to probation for a period of six months

The Complaint avers that, in l\/larch 2018, T.F. entered the residence of C.S.,
at Which C.S., E.S. and HR., all female minors, Were present Plaintiffs allege that
C.S., E.S. and H.R. then conspired to falsely accuse T.F. as having committed sexual
assault While at the home. Subsequently, C.S. informed Seneca Valley personnel of
the allegation, again resulting in a report being made to Childline and an investigation
undertaken by the Butler County Alliance for Children and law enforcement The
allegation resulted in the initiation of further juvenile delinquency proceedings T.F.
Was arrested, briefly placed in shelter care at Keystone Education Center and then
released and confined to house arrest. According to the Complaint, in l\/lay 2018,
C.S., E.S. and H.R recanted their statements resulting in the Withdrawal by the
Butler County District Attorney's Office of the second charge ofjuvenile delinquency

in /-\ugust 2018. Due to the expiration of the probationary period established by the

TADl\/|825063036-1 032545-185107 3

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 4 of 18

consent decree, in September 2018, the first juvenile delinquency proceeding was
closed.

The Complaint contends that Seneca Valley refused to mark the academic
records of K.S., C.S., E.S. and H.R. "to reflect that they lied to support unwarranted
criminal charges against T.F."2 (Complaint ‘|j 34). On this premise, Plaintiffs assert
claims for denial of equal protection of the law as provided by the 14th Amendment to
the United States Constitution and gender discrimination in violation of Title lX.

lll. Argument

A. Plaintiffs Fail to State Equal Protection Claims

Count Xl of the Complaint attempts to state a claim pursuant to 42 U.S.C. §
1983 that Seneca Valley violated T.F.’s right to equal protection under the law as
guaranteed by the Fourteenth Amendment to the United States Constitution, which
provides that “[no] state shall . . . deny to any person within its jurisdiction the equal
protection of the laws.” ln a drifting search for a viable theory, the Complaint contains
a variety of thread-bare recitals that: (1) T.F. was deprived of equal protection of the
laws prohibiting gender discrimination by the inaction of Seneca Valley to discipline
his accusers for allegedly false accusation of sexual assault, (2) alternatively, T.F.
suffered a “class of one” equal protection violation as a result of his female accusers
not being disciplined by Seneca Valley, (3) alternatively, T.F. was deprived of equal
protection by a policy or custom of Seneca Valley of reverse gender discrimination,

and (4) alternatively, Seneca Valley was deliberately indifferent to false accusations

 

2 While the Complaint characterizes the allegations made by K.S. concerning the alleged sexual
assault at the municipal pool in July 2017 as false, the Complaint does not aver that K.S. disavowed
that allegation At present, it is unknown to Seneca Valley whether K.S. ever retracted the accusation
that resulted in the January 2018 consent decree

TAD|V|S:5063036-1 032545-185107 4

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 5 of 18

by females of sexual assault against T.F., a male. l-lowever, Plaintiffs fail to allege
facts sufficient to support any of these alternating theories of liability.

“To state a claim under the Equal Protection Clause, a Section 1983 plaintiff
must allege that a state actor intentionally discriminated against the plaintiff because
of membership in a protected class” Shoemaker v. Citv of Lock Haven, 906 F.Supp.
230, 238 (l\/l.D. Pa. 1995). ln other words, a plaintiff must demonstrate that he or she
received different treatment from that received by other individuals similarly situated

Keenan v. Citv of Philadelphia, 983 F.3d 459, 465 (3d Cir. 1992); D'Altilio v. Dover

 

lw_p_., 2007 VVL 2845073, at 8* (l\/l.D. Pa. Sept. 26, 2007 ("To avoid dismissal, a
plaintiff must allege both protected-class status and differential treatment of similarly
situated non-class members"). When alleging the existence of individuals outside the
protected class, a plaintiff ""cannot use allegations . . . that amount to nothing more
than 'conclusory, boilerplate language‘ to show that he may be entitled to relief," and
"bald assertion[s] that other[s] . . . were treated in a dissimilar manner" will not
survive dismissal Younq v. New Sewicklev Twp., 160 F. App'x 263, 266 (3d Cir.
2005).

An Equal Protection claim can in some circumstances be sustained if plaintiff
“claims that [he] has been irrationally singled out as a so-called ‘class of one.”’
Enqquist v. Oreqon Dep’t of Aqriculture, 553 U.S. 591, 601, 128 S.Ct. 2146 (2008).
To state a “class of one” equal protection claim, a plaintiff needs to “allege that he
has been intentionally treated differently from others similarly situated and that there
is no rational basis for the difference in treatment.” Vi|laqe of Willowbrook v. Olech,

528 U.S. 562, 564, 120 S.Ct. 1073 (2000). As to the “class-of-one” claim, Paragraph

TADMSI5063036-1 032545-185107 5

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 6 of 18

98 of the Complaint states only that T.l`-`. “was arrested, detained and prosecuted,
and his academic record was tarnished, but his tormentors suffered no repercussions
whatsoever . . . (Plaintiffs’ assertion that T.F.’s “academic record was tarnished” is
explained in Paragraph 36 of the Complaint as follows: “when applying for colleges
he must explain his absence from Seneca Valley intermediate High Schoo|, his
incarceration at a juvenile detention facility and that he opted to be schooled at home
to avoid harassment and bullying at school.”).

Plaintiffs' Complaint contains no allegations that other similarly situated
students were treated differently by Seneca Valley than T.F. lnstead, the Complaint
attempts to compare the consequences experienced by T.F. due to the juvenile
proceedings ~ in which Seneca Valley had no role - to the circumstance that Seneca
Valley did not discipline the female accusers for the allegedly false allegations of out-
of~school misconduct that led to those juvenile proceedings T.F. and the female
accusers are not similarly situated and the Complaint contains no factual allegation of
the existence of any other student similarly situated to T.F. Consequently, Plaintiffs
have not alleged facts essential to an equal protection claim. The lack of allegations
of other similarly situated persons likewise is fatal to Plaintiffs' “class-of-one” equal
protection claim. See l\/lann v. Brenner, 375 F.App’x 232, 238-39 (3d Cir. 2010)
(noting that although plaintiffs are not required to identify in the complaint specific
instances where others have been treated differently, without any factual allegation

regarding other persons similarly situated to plaintiff, the complaint failed to state a

 

“class-of-one” equal protection claim); Colombo v. Board of Education, 2017 WL

TADMS:5063036-1 032545-185107 6

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 7 of 18

4882485 (D. N.J. October 29, 2017) (complaint failed to state equal protection class
of one claim because there was no allegation of any similarly situated students).
l\/loreover, there is no allegation of differing treatment of these adolescents by
Seneca Valley. Plaintiffs have not alleged that Seneca Valley disciplined T.F.
lnstead, the essence of their complaint is that Seneca Valley did not discipline T.F.’s
female accusers ln this regard, Plaintiffs' Complaint is analogous to the equal
protection claim dismissed by the Court in S.K. v. North Alleqheny School District,
168 F.Supp.3d 786 (W.D. Pa. 2016). ln S.K., the plaintiff alleged that she was
subjected to persistent hazing and harassment by other students throughout the
school year, that the harassment and bullying were reported to various school
officials and that no significant or substantive punishment was imposed upon the
perpetrators ln rejecting the plaintiff's equal protection claim, the Court observed:
l-lere, plaintiff has failed to identify any disparate application of a statute,
ordinance or rule to her and another individual. Plaintiff herself was not subject
to discipline or punishment pursuant to the school's anti-discrimination/bullying
policies for engaging in sexual harassment or bullying. The gravamen of her
complaint is that the policies assertedly [sic] designed to protect her (as well
as every other student) were not enforced against others, resulting in her
being subjected to ongoing harassment and bullying. Such a comparison fails
to satisfy the basic requirement that the disparate enforcement involve an
application of a common rule, ordinance or policy to similarly situated
individuals
L, 168 F.Supp.3d at 810. Likewise, here, the gravamen of Plaintiff's equal protection
claim is that Seneca Valley did not discipline T.F.'s female accusers for allegedly
false accusations of sexual assault. That allegation simply does not establish the

elements of an equal protection claim. See also Colombo v. Board of Education,

supra (complaint failed to state a viable equal protection claim because it did not

TADl\/l825063036-1 032545~185107 7

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 8 of 18

identify how female and disabled students were treated differently from similarly
situated male and non-disabled students based on being members of those classes).

Plaintiffs' contentions that Seneca Valley established a policy or custom of
reverse gender discrimination also is unavailing While the Equal Protection Clause
extends to the right to be free from gender discrimination, to proceed with such a
claim via Section 19831 Plaintiffs must meet the requirements for municipal liability
under l\/lonell v. New York Citv Dept. of Social Services, 436 U.S. 658, 98 S.Ct. 2018
(1978). ln M_Qne_ll, the Supreme Court held that "[a] municipality or other local
government may be liable under § 1983 if the governmental body itself 'subjects' a
person to a deprivation of rights or 'causes' a person 'to be subjected' to such
deprivation." Connick v. Thompson, 563 U.S. 51, 60, 131 S.Ct. 1350 (2011) (quoting
j\_/lgg_e_!, 436 U.S. at 692). ln order to establish such liability, a plaintiff must prove that
"action pursuant to official municipal policy caused the deprivation" of a federal right

Connick, 563 U.S. at 60 (quoting l\/lonell, 436 U.S. at 691). Official municipal policy

 

may consist either of formally adopted policy or practices so persistent and
widespread as to have the force of law. l_d. "Policy is made when a 'decisionmaker
possessing final authority to establish municipal policy with respect to the action'
issues an official proclamation, policy or edict." Andrews v. Citv of Phi|adelphia, 895
F.2d 1469, 1480 (3d Cir. 1990) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 481,
106 S.Ct. 1292 (1986)). Custom can be proven by demonstrating that a given course
of conduct, although no specifically endorsed or authorized by the local government

is so well-settled and permanent as virtually to constitute law. l_d_.

TADMS:5063036-1 032545-185107 8

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 9 of 18

Plaintiffs' Complaint does not state any facts to support any of these essential
elements Plaintiffs have alleged that female peers made false accusations of out-of-
school sexual assault that led to juvenile proceedings and incarcerationl Plaintiffs
contend that Seneca Valley's failure to impose school discipline upon T.F.’s female
accusers resulted in a deprivation of equal protection and/or reverse gender
discrimination However, the Complaint does not establish how the lack of discipline
of the female accusers resulted in any deprivation of T,F.'s rights The Complaint
does not allege any injury suffered by T.F. resulting from the absence of discipline by
the school of the female accusers after those individuals allegedly withdrew their
allegations in l\/|ay 2018. Similarly, Plaintiffs have not identified either an express
policy of reverse gender discrimination affirmatively enacted by Seneca Valley or any
facts that would support a finding of the existence of a custom having the
permanency, uniformity and broadness of application as to constitute a custom.

Furthermore, Plaintiffs' argument that Seneca Valley established a policy or
custom of reverse gender discrimination by deliberate indifference toward the
supposedly false accusations of sexual assault is meritless To establish a viable
Section 1983 claim, it must be shown that, through its deliberate conduct, the local
government entity was the "moving force" behind the injury alleged and that action of
the governmental entity was taken with the requisite degree of culpability and
demonstrate a direct causal link between the municipal action and the deprivation of
federal rights Hill v. Cundiff, 797 F.3d 948, 977 (11th Cir. 2015); B[yan County,
Ok|ahoma v. Brown, 520 U.S. 397, 404, 117 S.Ct. 1382 (1997). The Third Circuit

Court of Appeals repeatedly has declined to permit Section 1983 claims to proceed

TADl\/|S:5063036-1 032545-185107 9

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 10 of 18

where they are founded upon a failure to act Younq v. Pleasant Valley Schoo|

District, 2012 WL1827194,*6(|\/|.D. Pa. l\/|ay18,2012); D.R. by L.R. v. l\/liddle Bucks

 

Area Vocational Technical School, 972 F.2d 1364, 1376 (3d Cir. 1992) (affirming
dismissal of municipal liability claim predicated on failure to take action to curb
student-on-student harassment - "§ 1983 liability may not be predicated upon a
lStonekinq v. Bradford Area School District, 882 F.2d 720, 725 (3d Cir. 1989)] type

theory because private actors committed the underlying violative acts."); s e als

O

Loqan v. Board of Education of School District of Pittsburqh, 2015 WL 5971198
(W.D. Pa. October 14, 2015) (dismissing Section 1983 claim against school district
for indifferent acquiescence to a sexual assault of a student by an employee).

Here, Plaintiffs have not alleged any causal link between the lack of discipline
of the female student accusers of T.F. and any deprivation of rights of T.F. The
Complaint alleges that Seneca Valley did not discipline students who made false
accusations against T.F. of sexual assault purportedly occurring outside of school.
The only affirmative action of Seneca Valley alleged by the Complaint was to report
those accusations to Childline pursuant to the Pennsylvania Child Protective Services
Law, a mandated act for which Seneca Valley is immune from civil and criminal
liability under 23 Pa.C.S.A. § 6318. There is no factual allegation to establish that any
inaction of Seneca Valley was the “moving force" behind any injury alleged to have
been incurred by T.F. Consequently, the Complaint does not aver sufficient factual
allegations as would support the elements of deliberate indifference and causation of

injury to T.F. by Seneca Valley.

TADi\/is;5063036-1 032545-185107 10

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 11 of 18

For these reasons, Plaintiffs' Complaint fails to state facts predicate to a
Section 1983 claim against Seneca Valley. Accordingly, Count Xl of the Complaint
should be dismissed as to Seneca Valley.

B. Plaintiffs Fail to State a Title lX C|aim

Count Xll of Plaintiffs' Complaint purports to state a claim against Seneca
Valley for a Title lX violation, contending that, by failing to discipline T.F.’s female
accusers for allegedly false accusations, Seneca Valley was deliberately indifferent to
harassment based on T.F.’s gender. Title lX provides that "no person in the United
States shall, on the basis of sex, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under any education program or activity
receiving Federal financial assistance." 20 U.S.C. § 1681(a). Although Title lX is
enforceable through an implied private right of action, the United States Supreme
Court has stated that "a recipient of federal funds may be liable in damages under
Title lX only for its own misconduct." Davis v. l\/lonroe County Board of Education,
526 U.S. 629, 640, 119 S.Ct. 1661 (1999). Thus, a plaintiff must show that (1) the
plaintiff was discriminated against by the defendant; (2) the discrimination was
intentional; and (3) gender was a motivating factor in the defendant's action. §_e__e_

Yusuf V. Vassar CO|que, 35 F.3d 709, 715 (2d Cir. 1994).

 

Here, the Complaint is completely devoid of any factual allegation that T.F.
suffered any deprivation of access to Seneca Valley's educational programs on

account of his gender.3 Plaintiffs' Complaint asserts only that T.F.’s female accusers

 

3 l\/loreover, Plaintiffs do not even allege that the female accusers' accusations were motivated
by gender bias Paragraph 19 of the Complaint avers that T.F.’s initial accuser, K.S., stated "l just
don't like to hear [T.F.] talk. l don't like to look at him. l just don't like him." The Complaint does not
ascribe any motivation to the subsequent accusation made by C.S. against T.F.

TADl\/l815063036-1 032545-185107 1 1

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 12 of 18

received preferential treatment by Seneca Valley on account of their gender in
comparison to T.F. As with Plaintiffs' equal protection claim, however, their Title lX
claim fails to allege that any male students similarly situated to T.F.'s female
accusers received differing treatment as would reflect gender discrimination
Specifically, the Complaint does not allege that male students making false
allegations of sexual assault have been disciplined by the school in contrast to T.F.'s
female accusers See Doe v. Columbia Universitv, 101 F.Supp.3d 356, 374 (S.D.N.Y.
2015) (describing similarly situated persons in Title lX case as "members of the
opposite sex facing comparable disciplinary charges"). lnstead, Plaintiffs attempt to
compare the female accusers to T.F., yet the misconduct ascribed to T.F. (sexual
assault) was completely different than the misconduct the Complaint ascribes to the
female accusers (making false statements) and none of those students were
disciplined by the school. "l‘"hus, there is no factual allegation that T.F. suffered
gender discrimination §_ee Curto v. Smith, 248 F.Supp.2d 1321 147 (N.D.N.Y. 2003)
("Plaintiff's allegations compare apples and oranges - the fact that a male student
charged with misconduct was treated differently from a female student expelled for
deficient academic performance is not probative of discriminatory animus."). Because
denial of benefits "on the basis of sex" is the sine qua non of a Title lX claim,
Plaintiffs' failure to plead facts that would establish that element is fatal to their claim.
Frazier v. Fairhaven School Committee, 276 F.3d 52, 66 (1St Cir. 2002).

Alternatively, Plaintiffs allege that Seneca Valley's lack of discipline of T.F.'s
female accusers for their alleged harassment of T.F. amounted to deliberate

indifference based solely upon T.F.'s gender. For a school district to be held liable for

TAoi\/lszsoe:zose-l 032545-185107 12

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 13 of 18

a claim of student-on-student gender-based harassment under Title lX, a plaintiff
must establish: (1) the defendant receives federal funds; (2) gender-based
harassment occurred; (3) the harassment occurred under "circumstances wherein
the recipient exercise[d] substantial control over both the harasser and the context in
which the known harassment occur[red]; (4) the funding recipient had "actual
knowledge" of the harassment; (5) the funding recipient was "deliberately indifferent"
to the harassment; and (6) the harassment was "so severe, pervasive and objectively
offensive that it [could] be said to [have] deprive[d] the victims of access to
educational opportunities or benefits provide by the school." D_a_\@, 526 U.S. at 645,
650. Plaintiffs' Complaint lacks several of these essential elements of a Title lX claim.

First, there is no allegation that T.F.'s female accusers were motivated by
T.F.'s gender. Paragraph 19 of the Complaint avers that T.F.'s initial accuser, K.S.,
stated "l just don‘t like to hear [T.F.] taik. l don't like to look at him. l just don't like
him."’The Complaint does not ascribe any motivation to the subsequent accusation
made by C.S. against T.F. The mere fact that T.F. and his accusers are of the
opposite sex does not establish gender as the motivating animus Harassment based
on personal dislike, rather than gender, does not support a Title iX claim. _S__e_e M
v. Favetteville, Ark. School District, 648 F.3d 860, 865 (8th Cir. 2011) (plaintiff must
demonstrate more than name-calling and spreading rumors; he has to show that the

harassment was undertaken "on the basis of sex"); Sanches v. Carroilton-Farmers

 

Branch independent Schooi District, 647 F3d 156, 165 (5th Cir. 2011) (personai

animus, rather than gender, does not support a Title lX claim); Patterson v. Hudson

rADMs:§ossoss-i 032545-185107 13

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 14 of 18

Area Schools 724 F.Supp.2d 682, 692-693 (E.D. i\/lich. 2010) (harassment must be
based on gender to be actionable under Title lX).

Second, the allegations of the Complaint, if proven, would not establish that
Seneca Valley had substantial control over the alleged harassers and the context in
which the alleged harassment occurred As stated in the Complaint, when apprised in
October 2017 by K.S. that T.F. had sexually assaulted her at the Zelienople pool
during the summer recess Seneca Valley reported the accusation via Childline as it
was required to do by the Pennsylvania Child Protective Services Law. Simiiariy,
when informed in l\/larch 2017 by C.S. that T.F. had sexually assaulted her at her
home, Seneca Valley again reported the accusation via Childline as required by
Pennsylvania iaw. The investigation of those allegations and the resultant initiation of
juvenile proceedings were done by other entities not Seneca Valley. These
circumstances significantly contrast with acts of sexual or gender-based harassment
by students occurring in school where school officials have supervisory authority. The
narrow circumstances of Seneca Valley's involvement here do not support a
deliberate indifference claim under Title lX.

Third, the Complaint does not allege that Seneca Valley had actual knowledge
of gender-based harassment No facts are alleged that Seneca Valley knew that the
sexual assault accusations against T.F. were false (if, in actuality, those allegations
were false). While the Complaint alleges that C.S. (the second accuser)
acknowledged that her accusation of sexual assault was false, the Complaint does
not allege that K.S. (the first accuser) ever retracted her accusation as false. Due to

the consent decree, the juvenile proceeding involving that charge never was

TAoi\/ls:5063036-1 032545-185107 14

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 15 of 18

adjudicated Consequently, Plaintiffs cannot and have not alleged that Seneca Valley
had actual knowledge that such accusation was falsely made due to T.F.'s gender.
The Complaint describes that the second accusation of sexual assault was
determined by law enforcement authorities to be false in l\/iay 2018 and that the
charges resulting from that allegation were withdrawn in August 2018. There is no
allegation that Seneca Valley had knowledge that the accusation when made, was
false or even that Seneca Valley was informed after August 2018 that such
accusation was false. (lndeed, the filing of Plaintiffs' Complaint in October 2018 is the
first instance in which any such information was presented to Seneca Valley).
Without factual allegations that Seneca Valley had actual knowledge that T.F.
suffered harassment in the manner of false accusations based upon T.F.'s gender,
the Complaint fails to state a Title lX claim.

Finaily, there are no allegations in the Complaint that T.F. suffered any
harassment or was denied access to educational programs after the juvenile
proceedings were withdrawn in September 2018. A school entity cannot be liable
under Title iX unless its deliberate indifference "subjects" the student to harassment
Stated otherwise, a school district's actions or inactions must, at a minimum, "cause
[a student] to undergo" harassment or "make [him] liable to or vulnerable to it." M,
526 U.S. at 645. The Complaint does not allege that the absence of discipline of the
female accusers by Seneca Valley after their accusations allegedly were established
to be false caused T.F. to be excluded from any educational program. The lack of
any deprivation causally linked to Seneca Valley's action or inaction precludes a

viable Title lX claim.

TADi\/\s;5063036-1 032545~185107 15

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 16 of 18

in sum, Plaintiffs' Complaint fails to state a cognizable Title lX claim against
Seneca Valley and, therefore, Count Xli of the Complaint should be dismissed
lV. Conclusion

The essence of Piaintiffs‘ Complaint is that the female defendants falsely
accused T.F. of committing sexual assault at a municipal pool and a private
residence Those circumstances if proven, may support claims against those
individuals for malicious prosecution However, those circumstances do not even
remotely support Plaintiffs' ancillary claims against Seneca Valley. The Complaint is

devoid of any factual allegations necessary to proceed with an equal protection or

Title iX claim against Seneca Valley. Thus, the Complaint fails to state claims against
Seneca Valley for which relief may be granted and, therefore, those claims should be

dismissed

Respectfully submitted,

/s/ l\/latthew i\/l. Hoffman
i\/latthew l\/l. Hoffman

PA. l.D. # 43949

TUCKER ARENSBERG, P.C.
1500 One PPG Place
Pittsburgh, PA 15222

(412) 566-1212
mhoffman@tuckerlaw.com

 

Dated: November 29, 2018 Attorneys for Defendant,
Seneca Valley School District

TADMs;sossoss-i 032545-185107 16

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 17 of 18

CERT|F|CATE OF SERV|CE

i hereby certify that, on this 29th day of November 2018, l have filed
electronically the foregoing Brief in Support of Defendant, Seneca Valley School
District's l\/iotion to Dismiss Pursuant to FedR.Civ.P. 12(b)(6) with the Clerk of Court

using the Cl\/i/ECF system, which will automatically send e-mail notification to the

following attorney(s) of record as follows:

Craig L. Fishman, Esquire
Shenderovich, Shenderovich & Fishman,
P.C.

429 Fourth Avenue

1100 Law & Finance Building

Pittsburgh, PA 15219
clf@ssf-lawfirm.com

Counse/ for Plaintiffs

Stephen J. i\/lagley, Esquire

O’l\/ialley & l\/lagley, LLP

5280 Steubenville Pike

Pittsburgh, PA 15205
sim@omallevandmaqiev.com

Counse/ for David and Christine Seaman,
individually and as Parents and Natura/
Guardians of C.S., a minor

Jill D. Sinatra, Esquire
Giiliand Vanasdaie Sinatra Law
Office, LLC
1667 Route 228, Suite 300
Cranberry Township, PA 16066
`iii viawoffice.com
Counse/ for David and Christy Sherk,
indik\/idua//y and as Parents and Natura/
Guardians of K.C., a minor

TADi\/|815063036-1 032545~185107

i\/larie i\/iillie Jones Esquire

i\/laria N. Pipak, Esquire
JonesPassodeiis, PLi_C

Gulf Tower, Suite 3410

707 Grant Street

Pittsburgh, PA 15219
miones@ionespassodelis.com
mpipak@ionespassodeiis.com
Counse/ for Butler County District
Attorney’s Office and Butler County,
Pennsylvania

Joseph V. Charlton, Esquire

617 South Pike Road

Sarver, PA 16055
ioe@charltoniawvers.com

Counse/ for George \/i//egas, Jr., Pam
Villegas and Meghan Villegas

S. i\/iichael Streib, Esquire

300 Oxford Drive, Suite 75

l\/lonroeville, PA 15146
smstreiblawfirm@hmbncom

Counse/ for Cris and Kimber/y Sa/ancy
and as Parents and /\latural Guardians of
E.S., a minor

17

Case 2:18-cv-01310-l\/lRH Document 33 Filed 11/29/18 Page 18 of 18

The following individuals have been served via first class maii, postage pre-paid, this

28th day of November, 2018.

David Reina Lynn Reina

5A River Road 103 Green Gables l\iianor
Pittsburgh, PA 15238 Zelienople, PA 15063
individually and as parent of H.R. individually and as parent of H.R.

/s/ l\ilatthew l\ii. Hoffman
i\ilatthew l\ii. Hoffman

PA. l.D. # 43949

TUCKER ARENSBERG, P.C.
1500 One PPG Place
Pittsburgh, PA 15222

(412) 566-1212
mhoffman@tuckerlaw.com

Attorneys for Defendant,
Seneca Valley Schooi District

TADlVlS:5063036-1 032545-185107 18

